Citation Nr: 1738577	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-06 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

2.  Whether the reduction in rating from 20 percent to 10 percent, effective October 1, 2011 for a lumbar spine disability was proper.

3.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 2005 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which reduced the Veteran's lumbar spine disability from 20 percent to 10 percent disabling, effective October 1, 2011, and denied service connection for residuals of a TBI, respectively.  The Veteran timely appealed those decisions.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2017; a transcript of that hearing is associated with the claims file.

As a final initial matter, the Board reflects that the Veteran's reduction claim stems from a claim for increased evaluation that he filed on November 1, 2010; instead of adjudicating the increased evaluation, the Agency of Original Jurisdiction (AOJ) proposed and finalized a reduction of that disability evaluation.  Consequently, as the reduction question is the product of an initial claim seeking increased evaluation, the Board acknowledges that it also has jurisdiction over the claim for increased evaluation of the Veteran's lumbar spine disability as well.  That claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran currently has residuals of a TBI, which were incurred during military service as a result of his duties as a motor vehicle driver attached to an IED demolition unit while in the Fallujah, Iraq.

2.  The evidence does not show that at the time of the reduction there was actual improvement of his lumbar spine disability to include in the ability to function in the ordinary conditions of life and work.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for residuals of TBI have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The reduction in rating from 20 percent to 10 percent, effective October 1, 2011, for the Veteran's lumbar spine disability is void ab initio.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.344 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Residuals of TBI

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §  1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, to establish a right to compensation there must be competent evidence of (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

On appeal, the Veteran reports that he was a motor vehicle driver assigned to the group in the Fallujah, Iraq that disabled improvised explosive devices (IEDs).  In his May 2017 hearing, the Veteran stated that he witnessed several blasts as a result of this duty in the Republic of Iraq and in one case was knocked out during a controlled detonation of an IED and suffered a period of altered consciousness; he stated that he was treated by a corpsman in the field, although no formal treatment record was created at that time.  He further indicated that he suffers from other TBI symptomatology, including his already-service connected headaches and tinnitus.  

Turning to the Veteran's service records, the Board reflects that the Veteran's Form DD-214 indicates that his military occupational specialty (MOS) was a motor vehicle operator.  Further, his service personnel records indicated that he was in the Republic of Iraq for 8 months, beginning in March 2007.  

Additionally, the Veteran's service personnel records have a unit punishment record, indicating that he was punished for being absent without leave (AWOL) in August 2007.  That punishment form indicated that the Veteran was attached to Tango Battery, 5th Battalion, 10th Marines, Regimental Combat Team 6, 11 MEF (FWD), assigned to Camp Belleau Wood, in Fallujah, Iraq.  That punishment form finally indicated that his period of AWOL, to which he was assigned as a driver for the Regimental Iraqi Escort Team, caused him to miss a mission.  

In light of the Veteran's service personnel records, the Board finds that the Veteran's lay statements regarding injuries he suffered during his deployment to the Republic of Iraq are consistent with the types, places and circumstances of his service.  Specifically, the Veteran was assigned to as a motor vehicle driver to a Regimental Combat Team (emphasis added) unit that operated in Fallujah.  Therefore, the Board finds that the Veteran's testimony that he experienced multiple blasts from controlled demolition of IEDs-which resulted in at least one episode of altered consciousness that he sought informal treatment with a corpsman in the field for-is credible and is consistent with the circumstances, conditions and hardships of service in a forward-operating area such as Fallujah, Iraq.  See 38 U.S.C.A. §§ 1154(a).  

This case therefore turns on whether the Veteran is shown to have current residuals of a TBI which are related to his military service.  The Board finds that the evidence demonstrates that the Veteran does, in fact, have residuals of a TBI which were incurred during his period of service.  

The Board reflects that the Veteran's VA treatment records demonstrate that he has been diagnosed with a mild TBI.  It appears that the Veteran first sought treatment for his TBI symptoms in November 2010, at which time he reported headaches, memory loss, and a sleep disorder.  

In December 2010, the Veteran underwent his first formal TBI assessment following a positive TBI screening.  The Veteran reported exposure to several blasts during his period of service as an ammunition driver in Iraq, where he worked with a unit that did controlled demolition of IEDs.  He reported two particularly serious episodes where he was dazed and suffered a period of altered consciousness following the controlled blasts; one of those episodes resulted in him being "knocked back" by the blast wave, after which he felt dazed for approximately 10 minutes.  During the examination, the Veteran endorsed headaches, decreased hearing and tinnitus, as well as other TBI symptomatology that he had at that time such as memory loss.  Following completion of the examination, the examiner found that the Veteran had a history of injury and a course of clinical symptomatology consistent with a diagnosis of TBI sustained during his period of service.  The examiner further indicated that his current clinical symptom presentation was most consistent with a "combination of TBI and Behavioral Health conditions."  (i.e., a combination of TBI and a psychiatric disorder consisting of possible posttraumatic stress disorder (PTSD) and/or depression.)  

In another December 2010 TBI consultation record, the Veteran was noted to have a history of multiple concussion exposures confounded by under-treated PTSD.  He was noted to have "mild cognitive impairment" on his TBI screening at that time.  

The Veteran underwent a March 2011 Neuropsychological examination with Dr. N.K.D.  On examination, Dr. N.K.D. noted that the Veteran reported moderate symptoms associated with post-concussive syndrome, although those symptoms also occurred at a high level of frequency in PTSD patients.  Dr. N.K.D. concluded that the Veteran's "self-reported changes in his cognition are MORE LIKELY a result of his affective distress including depressive symptomatology, sleep disturbance and chronic pain rather than permanent neurodegenerative changes from m[ild] TBI."  Despite those findings, Dr. N.K.D. offered the Veteran an accommodations letter for his university.  

Regardless of Dr. N.K.D. findings, however, VA continued to treat the Veteran's TBI symptomatology based on the findings in the December 2010 TBI consultation and a subsequent TBI examination by Dr. H.R.S. in May 2012.  A VA TBI Representative worked with the Veteran and his university to provide additional help and accommodations due to his TBI symptomatology.  

Furthermore, in a September 2012 VA mental health record, the Veteran was diagnosed with PTSD and separately diagnosed with TBI with a cognitive disorder.  

In a September 2012 VA Persian Gulf Protocol examination, the Veteran was noted to have a history of TBI which was established by a December 2010 TBI evaluation, at which time he reported a history of feeling dazed following two blasts while deployed to the Republic of Iraq.  The examiner at that time indicated that the Veteran did not seek treatment in Iraq or after his return from his deployment, although he subsequently noted problems with memory.  The examiner noted the negative March 2011 neuropsychology examination as well as a negative July 2012 brain Magnetic Resonating Imaging (MRI) scan.  After examination, the Veteran was diagnosed with a history of TBI and noted that he was being followed by the TBI clinic; it was recommended that he file a claim.  

The Veteran submitted a September 2014 letter from Dr. H.R.S., who indicated that the Veteran was under her care for his history of multiple concussions and PTSD.  She further stated that those conditions were incurred while he was in the military.  The Veteran's impairments included slightly reduced complex working memory, slowed rate of information processing, and impairments in mental flexibility in higher level executive functioning.  

Based on the foregoing evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran has separate residuals of a TBI diagnosis, which is related to his military service.  The Board acknowledges Dr. N.K.D.'s findings that the Veteran does not have a separate TBI diagnosis, and that his symptomatology was more likely connected to his presently nonservice-connected psychiatric disorder.  However, Dr. H.R.S. and other VA medical professionals, particularly the September 2012 mental health professional, have diagnosed the Veteran with PTSD and a separate TBI diagnosis, which they have attributed to his multiple concussion exposures during service.  

Accordingly, by resolving all reasonable doubt in his favor, the Board finds that the Veteran has currently has residuals of a TBI, which were incurred during military service as a result of his duties as a motor vehicle driver attached to an IED demolition unit while in the Fallujah, Iraq.  The appeal as to the Veteran's claim of service connection for residuals of a TBI is therefore granted on the basis of the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.  


Propriety of Reduction of Lumbar Spine Disability

Initially, generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2016).

Respecting the due process provisions of 38 C.F.R. § 3.105(e) applicable in ratings reductions cases, the Board finds that the AOJ satisfied those due process notification requirements in this case.  Specifically, the Board notes that the Veteran underwent a VA examination of his lumbar spine disability in February 2011.  In an April 2011 rating decision, the Veteran's 20 percent evaluation for that disability was proposed to be reduced 10 percent disabling on the basis of that examination.  In an April 2011 letter, the Veteran was informed of his rights, including to a predetermination hearing and to submit additional evidence.  The Veteran did not request a hearing.  Subsequently, the AOJ finalized the reduction from 20 percent to 10 percent disabling for the Veteran's lumbar spine disability, effective October 1, 2011, in the July 2011 rating decision.  The effective date of the reduction, October 1, 2011, was effective on the last day of the month after expiration of the 60-day period from the date of notice of the July 2011 final rating action, as set forth in the applicable VA regulation.  In light of these facts, the Board finds that the particularized procedure for reducing the Veteran's lumbar spine disability evaluation from 20 percent to 10 percent disabling was appropriately and adequately completed in this case.  See 38 C.F.R. § 3.105(e).

Turning to the propriety of that action, a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation and pension.  

The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating.  

As an initial matter, 38 C.F.R. § 3.344(a) and (b) are not applicable in the case at bar as the Veteran's 20 percent rating for his lumbar spine disability was assigned beginning May 18, 2009.  Thus, the 20 percent rating was not in effect for greater than 5 years as of October 1, 2011.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher rating; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993).

However, the Board finds that the proper findings for a rating reduction of his lumbar spine disability rating were not made in this case.  Specifically, the Board notes that under Faust, two findings are necessary in this case in order for the reductions to be proper: (1) that an improvement in the disability has actually occurred; and, (2) that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The Board notes that the Veteran's 20 percent rating for his lumbar spine disability was assigned in the June 2009 rating decision based on the findings in a March 2009 VA examination, which demonstrated limitation of flexion of the lumbar spine to 50 degrees with pain at that point.  

In the April 2011 rating decision that proposed the reduction and the July 2011 rating decision that finalized the reduction, the AOJ found that the Veteran's lumbar spine disability met the rating criteria for a 10 percent rating based on a February 2011 VA examination.  In so finding, AOJ relied upon the finding that the Veteran had limitation of flexion to 70 degrees (which was greater than 60 degrees of flexion) in the February 2011 VA examination when effectuating the reduction, as noted in both the April 2011 and July 2011 rating decisions.  

The Board has reviewed the February 2011 VA examination report.  During that examination, the examiner noted that the Veteran had limitation of flexion of his lumbar spine to 70 degrees with pain from 50 to 70 degrees.  

The February 2011 examination report relied on to reduce the rating does not show improvement.  That report show that he had pain beginning at 50 degrees of flexion, which is exactly the same point that pain began in his March 2009 VA examination.  This is not sufficient to show improvement ability to function under the ordinary conditions of life and work, when taking into consideration DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In short, there was no improvement shown from the time of the award of the 20 percent rating based on the March 2009 examination and the February 2011examination.   Accordingly, the reduction of the Veteran's disability rating for his lumbar spine disability is void ab initio due to the failure of the AOJ to make the proper findings under Faust as noted above.  The Veteran's 20 percent rating for his lumbar spine disability is restored.  See 38 C.F.R. § 3.344(c); Faust, supra.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for residuals of TBI is granted.  

The reduction in rating for the Veteran's lumbar spine disability was not proper; restoration of the 20 percent rating is granted, effective October 1, 2011.


REMAND

With respect to the increased evaluation claim for his lumbar spine disability, the Veteran's last VA examination of that disability was in February 2011.  The Veteran testified in his May 2017 hearing that since that VA examination his lumbar spine disability has worsened.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Furthermore, the Board has reviewed the February 2011 examination report, and it is unclear if both passive and active range of motion for pain was tested, as there is only one section for range of motion testing and it does not indicate if it is passive or active.  Likewise, the examiner merely noted that there was pain during range of motion, and did not address whether there was pain in range of motion of the joint in weightbearing and nonweightbearing.  

Consequently, for the above reasons, the Board finds that a remand is necessary in order to obtain another examination, which adequately assesses the current severity of the Veteran's lumbar spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint).

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Gainesville and Tallahassee VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination so as to determine the current severity of his lumbar spine disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Full range of motion testing must be performed where possible.  The lumbar spine should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is further reminded that should any additional functional impairment be noted during flare-up, repeated use, and/or as a result of pain, lack of endurance, incoordination, etc., the examiner should attempt, to the best of his/her ability, to estimate the additional functional loss in degrees.  

In addition to completing the above testing, the examiner should additionally address any and all neurological complications associated with his lumbar spine disability, such as radiculopathy.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Following any additional indicated development, the AOJ must review the claims file and readjudicate the Veteran's claim for increased evaluation of his lumbar spine disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


